645 S.E.2d 761 (2007)
STATE of North Carolina
v.
Craig Clifford WISSINK.
No. 484PA05.
Supreme Court of North Carolina.
June 28, 2007.
Roy Cooper, Attorney General, by Daniel P. O'Brien, Assistant Attorney General, for the State-appellant.
M. Alexander Charns, Durham, for defendant-appellee.
PER CURIAM.
Although the Court of Appeals addressed several issues in its opinion, we allowed review solely for consideration of whether the trial court's finding of defendant's probationary status constituted error under Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and whether defendant had knowingly and voluntarily stipulated to his probationary status. The decision of the Court of Appeals to remand for resentencing is reversed, and we remand this case to that court for reconsideration of these two issues in light of our decisions in State v. Hurt, 361 N.C. 325, 330, 643 S.E.2d 915, 918 (2007) (holding "a judge may not find an aggravating factor on the basis of a defendant's admission unless that defendant personally or through counsel admits the necessary facts or admits that the aggravating factor is applicable") and State v. Blackwell, 361 N.C. 41, 44, 49-51, 638 S.E.2d 452, 455, 458-59 (2006) (explaining that Blakely error is subject to harmless error review), cert. denied, ___ U.S. ____, 127 S.Ct. 2281, ___ L.Ed.2d ____, 75 U.S.L.W. 3609 (2007). The Court of Appeals opinion remains undisturbed in all other respects.
REVERSED IN PART AND REMANDED.